Name: Commission Regulation (EEC) No 1730/80 of 1 July 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7 . 80 Official Journal of the European Communities No L 170/ 17 COMMISSION REGULATION (EEC) No 1730/80 of 1 July 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 (!) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 4 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4 . 8 . 1970, p. 10 . (2 ) OJ No L 32, 3 . 2 . 1978 , p. 7 . (3 ) OJ No L 165, 28 . 6 . 1975, p. 45 . (&lt;) OJ No L 32, 3 . 2 . 1978 , p. 10 . No L 170/ 18 Official Journal of the European Communities 3 . 7 . 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/ Lfrs Dkr DM FF £lrl Lit F1 £ 1 . Lemons : 1.1  Spain 1 550 299-45 96-68 224-60 25-85 46 054 106-00 23-35 1.2 (deleted) I\|| 1.3  Countries in southern Africa 1 681 324-73 104-85 243-57 28-04 49 942 1 14-95 25-33 1.4  Other African countries and countries on the \ \ I Mediterranean 949 183-30 59-18 137-48 15-82 28 190 64-88 14-29 1.5  USA 1 237 238-88 77-13 179-18 20-62 36 739 84-56 18-63 1.6  Other countries -(') - C) -(') -(') -(') - C) -(') -(') 2. Sweet oranges : I \ll\I||I 2.1  Countries on the Mediterranean : \ \l 2.1.1  Navels (with the exception of Navel \ I\\\ \ sanguines), Navelines, Navelates, Salus l tianas, Vernas , Valencia lates , Maltese \\\ blondes, Shamoutis , Ovalis, Trovita , l l Il Hamlins 1 096 211-68 68-35 158-78 18-27 32 556 74-93 16-51 2.1.2  Sanguines and semi-sanguines , including I Navel sanguines and Maltese sanguines . . -l-l -l-l 2.1.3  Other         2.2  Countries in southern Africa 1 259 243-14 78-50 182-37 20-99 37 393 86-06 18-96 2.3  USA 1 352 261-08 84-29 195-82 22-54 40 1 52 92-41 20-36 2.4  Brazil 635 122-76 39-63 92-08 10-60 18 880 43-45 9-57 2.5  Other countries         3 . Grapefruit and pomelos : \ 3.1 (deleted) I 3.2  Cyprus, Egypt, Gaza, Israel , Turkey 1 347 260-10 83-98 195-09 22-46 40 002 92-07 20-28 3.3  Countries in southern Africa 1 666 321-71 103-87 241-30 27-78 , 49 477 113-88 25-09 3.4  USA 1 928 372-27 1 20-20 279-23 3214 57 253 1 31 78 29-03 3.5  Other American countries 2 033 392-68 1 26-79 294-54 33-90 60 392 139-00 30-63 3.6  Other countries 1 186 229-11 73-97 171-85 19-78 35 236 8110 17-87 4 . Clementines I -l  5 . Mandarines, including wilkings I\I\ 6 . Monreales and satsumas 7 . Tangerines , tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the l \ l \ Common Customs Tariff, not elsewhere speci fied or included 1 071 206-92 66-81 1 55-20 17-86 31 824 73-25 1614 (') The standard average value for this code number is established by Regulation ( EEC) No 2044/79 of 18 September 1979 (OJ No L 236, 20 . 9 . 1979 ). Table II : Apples and pears 8 . Apples : 8.1  Countries of the southern hemisphere . . . . 2 352 454-17 146-64 340-66 39-21 69 849 160-77 35-42 8.2  European third countries -I -I 8.3  Countries of the northern hemisphere other \ \ \ than European countries 2 808 542-38 175-12 406-82 46-83 83 414 191-99 42-30 9 . Pears : 9.1  Countries of the southern hemisphere . . . . 3 058 590-51 190-66 442-92 50-99 90 816 209-03 46-06 9.2  European third countries - C) -(') -(') -(') -(') -(') -(') -(') 9.3  Countries of the northern hemisphere other than European countries (') The standard average value for this code number is established by Regulation ( EEC) No 2132/79 of 28 September 1979 (OJ No L 246 , 29 . 9 . 1979 ).